DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Summary
The Applicant arguments and claim amendments received on January 12, 2022 are entered into the file. Currently, claims 1 and 2 are amended; resulting in claims 1-10 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2021 and 03/14/2022 are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Lee et al. (US 2015/0123604, previously cited) and Kusaka et al. (JP 2008-112830, previously cited).
Regarding claims 1, 2, and 9, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. further teaches that the magnetic metal plates are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4).
Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the layers being made of soft magnetic material or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of inductors for power supply applications, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 21-26; soft magnetic layers) are laminated (Abstract; [0022]-[0025], [0074]-[0077], [0096]; Figs. 3, 16, 17). Lee et al. further teaches that soft magnetic materials are desirable for power transmission devices, as a material having high magnetic permeability and high inductance enables more effective transmission of electromagnetic waves [0020]. Lee et al. further teaches that the amorphous ribbon sheets may be made of nanocrystalline alloy, such as a Fe-Si-B-Cu-Nb alloy, which can easily be precipitated into nanocrystalline grains having an average grain size in the range of 5 to 30 nm in order to achieve a desired magnetic permeability ([0068], [0077]-[0078], [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the soft magnetic amorphous ribbon sheets made of Fe-based nanocrystalline alloy taught by Lee et al. as the magnetic metal plates in order to achieve a device having suitable permeability and inductance for power supply devices. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-Si-B-Cu-Nb nanocrystalline alloy of Lee et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of a power supply device.
Although Lee et al. further teaches that the amorphous alloy ribbon is segmented into a plurality of fine pieces (20) having a size of several tens of micrometers to 3 mm ([0090]), the combination of references does not expressly teach a number of the fine pieces per unit area. However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.1 to 25 mm2 in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 296 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 296 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.34 mm2, which falls squarely within the range taught by Kusaka et al. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. by specifying a number of pieces per unit area within the claimed range, as taught by Kusaka et al., in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Regarding claim 3, Park et al. in view of Lee et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and thermosetting resin layers (72; adhesion layers) are alternately laminated (Fig. 4, [0075]).
Regarding claim 4, Park et al. in view of Lee et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 5, Park et al. in view of Lee et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claim 6, Park et al. in view of Lee et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni ([0054]), the reference does not expressly teach a composition formula of the magnetic metal plates. However, Lee et al. teaches that an alloy satisfying the equation Fe100-c-d-e-f-gAcDdEeSifBgZh can be used as the Fe-based nanocrystalline magnetic alloy of the amorphous ribbon sheets, wherein A is selected from Cu and Au; D is selected from Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Ni, Co, and rare earth elements; E is selected from Mn, Al, Ga, Ge, In, Sn, and Pt group elements; and Z is selected from C, N, and P ([0073]-[0075]).
Lee et al. further teaches that a Fe-Si-B-Cu-Nb alloy can be used as the nanocrystalline magnetic alloy, wherein a content of Fe is 73-80 at%, the content of the sum of Si and B is 15-26 at% in order to facilitate amorphization, and the content of the sum of Cu and Nb is 1-5 at% ([0077]-[0078]). These ranges taught by Lee et al. suggest values of Fe, Si, B, Cu, and Nb that fall within the claimed range. For example, in a case where the content of Fe is 77 at%, Si is 9 at%, B is 12 at%, Cu is 1 at%, and Nb is 1 at%, both the range taught by Lee et al. and the ranges required by the claim are satisfied.
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. and Kusaka et al. by using the amorphous ribbon sheets made of Fe-Si-B-Cu-Nb nanocrystalline alloy taught by Lee et al. as the soft magnetic layers in order to achieve a device having suitable permeability and inductance for power supply devices and based on its art-recognized suitability for the intended use. See MPEP 2144.07. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Park et al. in view of Lee et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a thickness of the metal magnetic plates, Lee et al. teaches that a thickness of each of the amorphous ribbon sheets is in the range of 15 to 35 µm ([0087], [0120]), which overlaps the claimed range. Lee et al. further teaches that the thickness is set within this range in consideration of ease of handling, wherein a thinner ribbon is easier to fracture, while a thicker ribbon has a higher magnetic permeability ([0087], [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. and Kusaka et al. by setting a thickness of the soft magnetic layers to be within the claimed range, as taught by Lee et al., so that the layers have the desired magnetic permeability and are easy to handle without being too fragile but can still be effectively broken into small pieces. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Park et al. in view of Lee et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a volume occupation of magnetic material in the laminate, Lee et al. teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. further teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate ([0102]) and that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture ([0087]).
Since all layers appear to have the same cross-sectional area (Fig. 3), the amorphous ribbon sheets account for 50 vol% of a 200 µm laminated magnetic field shield sheet if the thickness of the six ribbon sheets total 100 µm, and similarly account for 99.5 vol% if the thickness of the six ribbon sheets total 199 µm. Therefore, in order to meet the claimed range of volume occupation, the thickness of each amorphous ribbon sheet must be within the range of 16.7 to 31.2 µm, which falls squarely within the range taught by Lee et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. and Kusaka et al. by setting a volume occupation to be within the claimed range according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee et al., in order to achieve a desired magnetic permeability and inductance as well as to facilitate easy breakage of the layers into small pieces. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Ohta et al. (US 2010/0108196, previously cited) and Kusaka et al. (JP 2008-112830, previously cited).
Regarding claims 1 and 2, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. further teaches that the magnetic metal plates are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4). 
Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the layers being made of soft magnetic material or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of electromagnetic components for power supply applications, Ohta et al. teaches a soft magnetic ribbon having high saturation magnetic flux density and low iron loss used to provide a miniaturized, high-performance magnetic core for magnetic parts such as electromagnetic shielding materials, transformers, reactors, or the like ([0002], [0010], [0022], [0025]). Ohta et al. teaches that a variety of magnetic materials such as silicon steels, ferrite, amorphous alloys, and Fe-based nanocrystalline alloys can be usable for such applications, and further teaches that the Fe-based nanocrystalline alloy may be preferred over other materials because of its excellent soft magnetic properties of high saturation flux density and low iron loss ([0002], [0046]). Ohta et al. further teaches the Fe-based nanocrystalline alloy comprising nanocrystal grains having a crystal phase composed mainly of Fe [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the soft magnetic ribbon made of Fe-based nanocrystalline alloy taught by Ohta et al. as the magnetic metal plates in order to achieve a device suitable for miniaturization which has excellent soft magnetic properties including high saturation flux density and low iron loss. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-based nanocrystalline alloy of Ohta et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of an electromagnetic shielding device, a transformer, a reactor or the like. See MPEP 2144.07.
Although Park et al. teaches that magnetic metal plates (71) may be broken into a plurality of metal pieces (71a), Park et al. in view of Ohta et al. does not expressly teach a number of the pieces per unit area. However, in the analogous art of magnetic sheets for inductors, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.1 to 25 mm2 in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 296 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 296 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.34 mm2, which falls squarely within the range taught by Kusaka et al. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. by specifying a number of pieces per unit area within the claimed range, as taught by Kusaka et al., in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Regarding claim 3, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and thermosetting resin layers (72; adhesion layers) are alternately laminated (Fig. 4, [0075]).
Regarding claim 4, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 5, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claims 6 and 10, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni ([0054]), the reference does not expressly teach a composition formula of the magnetic metal plates. However, Ohta et al. teaches that the soft magnetic ribbon has a composition represented by Fe100-x-y-A-xXy, wherein A is Cu and/or Au, X is one or more of B, Si, S, C, P, Al, Ge, Ga, and Be, and x and y are defined by 
0 < x ≤ 5 and 10 ≤ y ≤ 24 [0048]. Ohta et al. further teaches that the content of B is preferably in the range of 10-20 at% to promote the formation of the amorphous phase, and that the content of Si is preferably in the range of 0-7 at% to increase the annealing temperature to increase the proportion of the nanocrystal phase, increase saturation flux density, and improve the squareness of a B-H curve ([0052]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. and Kusaka et al. by using the soft magnetic ribbon made of nanocrystalline alloy having a composition meeting the claimed ranges, as taught by Ohta et al., as the soft magnetic layers in order to achieve a high-performance magnetic core having suitable soft magnetic properties, including a high saturation flux density and high squareness of the B-H curve. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a thickness of the soft magnetic layers, Ohta et al. teaches that the thickness of the soft magnetic ribbon is preferably 40 µm ([0036]), which overlaps the claimed range. Ohta et al. further teaches that the thickness is set within this range for the benefit of reducing eddy current loss ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. and Kusaka et al. by setting a thickness of the soft magnetic layers to be within the claimed range, as taught by Ohta et al., for the benefit of reducing eddy current loss in the coil component.
Regarding claim 9, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach an average grain size of the nanocrystals, Ohta et al. teaches that the average grain size of the Fe-based nanocrystals is 60 nm or less, preferably 30 nm or less ([0060]), which overlaps the claimed range. Ohta et al. further teaches that the average grain size is set within this range in order to secure excellent soft magnetic properties including low coercive force and iron loss ([0041], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. and Kusaka et al. by setting an average grain size of the Fe-based nanocrystals to be within the claimed range, as taught by Ohta et al., for the benefit of securing excellent magnetic properties, including low coercivity and low iron loss, for the coil component.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Ohta et al. (US 2010/0108196, previously cited) and Kusaka et al. (JP 2008-112830, previously cited) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0123604, previously cited).
Regarding claim 8, Park et al. in view of Ohta et al. and Kusaka et al. teaches all of the limitations of claim 1 above but does not expressly teach a volume occupation of magnetic material in the laminated body. However, in the analogous art of electromagnetic devices for inductor applications, Lee et al. teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. further teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate ([0102]) and that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture ([0087]).
Since all layers appear to have the same cross-sectional area (Fig. 3), the amorphous ribbon sheets account for 50 vol% of a 200 µm laminated magnetic field shield sheet if the thickness of the six ribbon sheets total 100 µm, and similarly account for 99.5 vol% if the thickness of the six ribbon sheets total 199 µm. Therefore, in order to meet the claimed range of volume occupation, the thickness of each amorphous ribbon sheet must be within the range of 16.7 to 31.2 µm, which falls squarely within the range taught by Lee et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. and Kusaka et al. by setting a volume occupation to be within the claimed range according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee et al., in order to achieve a desired magnetic permeability and inductance as well as to facilitate easy breakage of the layers into small pieces. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 5-8 of the remarks filed January 12, 2022, have been fully considered but they are not persuasive.

The Applicant submits on pages 6-7 that, based on the data presented in Tables 1 and 3, when the number of small pieces per unit area is set within the claimed range, the inventive samples exhibit improvements in Is, Itemp, and DC superposition characteristics as compared to the comparative samples, where such improvements could not have been predicted by the applied references.
This argument is not persuasive. First, the claims are not commensurate in scope with data relied upon for the allegations of unexpected results. See MPEP 716.02(d). The Applicant appears to argue that the number of small pieces per unit area is essential for achieving improvements in Is, Itemp, and DC superposition characteristics. However, the data appears to show that certain unclaimed features of the instant invention, such as the number of small pieces into which the soft magnetic layers are divided and/or the dimensions of the soft magnetic layers, are also pertinent to these alleged improvements. These features will be discussed in more detail below.
With respect to the persuasiveness of the data, it is noted that Tables 1 and 3 do not provide sufficient evidence to establish criticality of either of the upper and lower endpoints of the claimed range of 296 pieces/cm2 or more and 1000000 pieces/cm2 or less. The Applicant submits that the only difference among samples 7 to 9 as compared to sample 6 in Table 1, and samples 26 to 29 as compared to sample 25 in Table 3 is the number of small pieces per unit area, where the conditions are otherwise the same.
This argument is not persuasive. In comparing inventive samples 7 to 9 to comparative sample 6, the Applicant cites paragraph [0177], which expressly teaches that the sample 6 is not divided into small pieces and thus has poor Is and Itemp values. Samples 7 to 9 are all divided into two or more small pieces, as required by claim 1, while comparative sample 6 differs from the claimed invention in that it does not undergo the micro gap-forming process and thus is only formed of one “small piece” corresponding to the intact magnetic sheet (see [0162] of the pg-pub). Therefore, the Applicant’s argument that the only difference between inventive samples 7 to 9 and comparative sample 6 is the number of small pieces per unit area is not persuasive, as the samples also differ with respect to (1) whether the magnetic sheet is divided and (2) the number of pieces the sheet is divided into.
With respect to the data in Table 3, the Applicant submits on page 7 that the data show that for inventive samples 26 to 29, it was easier to make the direct current superposition characteristics excellent and also to make Is excellent, as compared to comparative sample 25. This argument is not persuasive. It is noted that Table 3 does not provide any direct evidence demonstrating an improvement in either the DC superposition characteristics or Is for samples 26 to 29 versus sample 25, as no quantitative data is provided for either of these properties. Indeed, the only difference shown between sample 25 wherein a number of small pieces is 150 pieces/cm2 and samples 26 to 29 is that the inductance of the coil component is said to be improved as the number of small pieces decreases (see Table 3 and [0187] of the pg-pub). The instant specification does not provide a standard for comparing the values of inductance for the coil component, thus it is not clear why sample 25 is referred to as a “comparative sample” by the Applicant in the remarks as it appears to achieve a higher inductance value than samples having a number of small pieces per unit area within the claimed range. Rather, the improvements in inductance of sample 25 over samples 26 to 29 appear to indicate that the lower bound of the claimed range, 296 pieces/cm2, is in fact not critical.
However, it is noted that there is no data provided in the instant specification which demonstrates the effects of setting the number of small pieces per unit area below 296 pieces/cm2 or above 1000000 pieces/cm2 for a sample that has undergone the micro gap-forming process (i.e. is divided into at least two or more small pieces) on the allegedly improved properties Is, Itemp, and DC superimposition characteristics. Without such evidence, criticality of the claimed range cannot be established. See MPEP 716.02(d)(II).
It is further noted that the lower bound of 296 pieces/cm2 derives support from Table 1, while the upper bound of 1000000 pieces/cm2 is supported by Table 3. The samples of Table 1 appear to correspond to the claimed laminated body where an inductance of 0.45 or greater is considered ‘good’, while Table 3 appears to be directed to the complete coil components where inductance values are in the range of 18 to 610 µH. Thus, the lower and upper bounds of 296 and 1000000 pieces/cm2 cannot be directly compared as they are derived from separate experiments performed on entirely different structures.

The Applicant further argues on page 6 that, when converting the description of Kusaka et al. into the description method of the instant invention, the number of small pieces per unit area is not 150 to 10000 pieces/cm2 but becomes 4 to 1000 pieces/cm2.
This argument is not persuasive. Kusaka et al. expressly teaches dividing the thin plate-shaped magnetic material (3; soft magnetic layers) into a plurality of pieces (5; small pieces), wherein the area of each piece is preferably in the range of 0.01 mm2 to 25 mm2 [0033]. Kusaka et al. further teaches that the number of divisions of the plate-shaped magnetic material is not particularly limited and can be set appropriately according to the required characteristics of the application [0032]. Kusaka et al. further teaches an exemplary embodiment where the plate-shaped magnetic material has the dimensions of 30 x 40 mm ([0032]), such that the resulting number of pieces per unit area after dividing the plate-shaped material into equal pieces having an area of 25 mm2 would be 4 pieces/cm2 (1200 mm2/25 mm2 = 48 pieces/12 cm2), while the resulting number of pieces per unit area after dividing the material into equal pieces having an area of 0.01 mm2 would be 10000 pieces/cm2 (1200 mm2/0.01 mm2 = 120000 pieces/12 cm2). Thus, the exemplary range taught by Kusaka et al. of 4 pieces/cm2 or more and 10000 pieces/cm2 or less overlaps the ranges of claims 1 and 2 and establishes a prima facie case of obviousness.
Furthermore, this embodiment of Kusaka et al. is merely exemplary, such that one of ordinary skill in the art would be capable of selecting appropriate dimensions for the plate-shaped magnetic material according to the particular application. If the plate-shaped magnetic material of Kusaka et al. was taken to be limited by such an exemplary set of dimensions as 30 x 40 mm, then the soft magnetic layers of the claimed invention would similarly have to be limited by the dimensions 0.75 x 0.90 mm (see [0163] of the pg-pub).

As to whether the data itself is truly unexpected in view of the prior art, it is noted that Kusaka et al. teaches dividing the plate-shaped magnetic material into pieces having an area of 0.01 mm2 to 25 mm2 in order to improve the Q value and to reduce the eddy current loss of the inductor formed from the magnetic material [0033]. Similar to Table 3 of the instant invention, Fig. 4 of Kusaka et al. demonstrates the relationship between number of divisions and inductance, where increasing the number of pieces results in a decrease in inductance. Furthermore, both Kusaka et al. and Park et al. recognize that dividing the plate-shaped magnetic material results in improvements in eddy current loss (Kusaka et al., [0006], [0026], [0040]; Park et al., [0077]-[0078]), which correspondingly also suppresses core loss and heat generation. Thus, in view of the teachings of the applied prior art, one of ordinary skill in the art would have expected that such improvements in magnetic properties would result from adjusting the number of small pieces per unit area within the claimed range.

As to Applicant's traversal of the finality of the previous Office Action mailed October 12, 2021, the Applicant argues on page 7-8 of the remarks filed January 12, 2022 that the rejections over Park in view of Ohta were not necessitated by amendment because, at the time of the non-final Office Action, Ohta could have been relied upon for the then-pending claims but was not.
This argument is not persuasive. First, it is not clear how the Applicant envisions that Ohta would have been applied to the then-pending claims. Indeed, it appears that at the time of the non-final Office Action, rejections over Ohta would have been redundant to the rejections made over the better art to Lee, which was applied under 35 U.S.C. 102.
Furthermore, the response after non-final, filed August 24, 2021 included an amendment to the independent claim requiring that the coil is inside the core; this new limitation was expressly added to overcome the rejections over Lee under 35 U.S.C. 102. In this response, on page 7 of the remarks, the Applicant argued that although Park taught a similar coil inside of a core, the Office had not established a nexus between such a structure and a wireless charger of the type disclosed by Lee.
In this way, the amendment filed August 24, 2021 clearly changed the scope of the claim while also affecting the possible motivation for modification, as recognized by the Applicant with regard to the type of charger disclosed by Lee. Thus, in the interest of making the best rejections of record at the earliest point during prosecution and because the amendment to the claims directly affected not only the scope but also the type of art that may be applied to the claim, the new rejection of Park in view of Ohta is necessitated by amendment and in the best interest of compact prosecution.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2016/0345474) is cited as further evidence that fracturing a magnetic sheet into a plurality of fragments is known to change the magnetic characteristics (e.g. permeability, core loss) of the magnetic sheet according to the shape and size of the cracks and fragments ([0050], Fig. 4).
Nakahata et al. (US 2021/0005364) teaches a magnetic core (10) formed by alternately laminating a plurality of soft magnetic layer (12) and adhesive layers (14), wherein the soft magnetic layers are divided into a plurality of small pieces so that the change in soft magnetic characteristics (e.g. coercivity) due to the stress in manufacturing is restrained ([0036], [0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785